FILED
                             NOT FOR PUBLICATION                            DEC 14 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-50010

               Plaintiff - Appellee,             D.C. No. 3:08-cr-02767-LAB

   v.

 PENNINA RAMIREZ,                                MEMORANDUM *

               Defendant - Appellant.



                     Appeal from the United States District Court
                       for the Southern District of California
                      Larry A. Burns, District Judge, Presiding

                           Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Pennina Ramirez appeals from the 57-month sentence imposed following

her guilty-plea conviction for importation of cocaine, in violation of 21 U.S.C.

§§ 952 and 960. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

JC/Research
affirm.

        First, Ramirez contends the district court erred by denying her request for a

minor role adjustment pursuant to U.S.S.G. § 3B1.2(b). The district court did not

clearly err by declining to apply a minor role adjustment because, among other

things, Ramirez knowingly transported a substantial amount of narcotics and

planned on accepting money in return. See United States v. Hursh, 217 F.3d 761,

770 (9th Cir. 2000); United States v. Davis, 36 F.3d 1424, 1437 (9th Cir. 1994).

        Second, Ramirez contends the district court misapplied the Guidelines by

erroneously substituting its judgment for the Sentencing Commission’s judgment

and declining to adjust downward. The district court did not misapply the

Guidelines because Ramirez failed to show that she was entitled to a minor role

adjustment. See Hursh, 217 F.3d at 770; Davis, 36 F.3d at 1437.

        Finally, Ramirez contends the district court created an unwarranted

sentencing disparity under 18 U.S.C. § 3553(a)(6) because her offense level should

have been reduced by five levels instead of two. This contention fails because the

record reflects that the district court properly calculated the guidelines and applied

the § 3553(a) factors at sentencing. See United States v. Carty, 520 F.3d 984,

991-93 (9th Cir. 2008) (en banc).

        AFFIRMED.


JC/Research                                2                                    09-50010